COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 MARCOS MORALES,                                                   No. 08-19-00036-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 V.                                                                 346th District Court
                                                 §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                 §
                                Appellee.                          (TC# 20150D01640)
                                                 §


                                 MEMORANDUM OPINION

        Marcos Morales is attempting to appeal his conviction of aggravated assault with a deadly

weapon. Finding that Appellant did not timely file his notice of appeal, we dismiss the appeal for

lack of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The judgment recites that sentence was imposed

in open court on December 6, 2018. Thus, Appellant’s notice of appeal was due to be filed no

later than January 5, 2019, and the deadline for seeking an extension of time to file the notice of

appeal was January 20, 2019. See TEX.R.APP.P. 26.3. Appellant filed his notice of appeal on
January 10, 2019, but he did not file an extension motion. Consequently, we dismiss the appeal

for lack of jurisdiction. See Olivo, 918 S.W.2d at 522-23 (holding that when notice of appeal is

filed within fifteen days after the deadline but without a timely motion for extension of time to file

notice of appeal, appellate court must dismiss the attempted appeal for lack of jurisdiction).



February 5, 2019
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-